            Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 1 of 38



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
___________________________________________
UNITED STATES OF AMERICA,                                    Civil No.:_____________


                               Plaintiff                     COMPLAINT-Action to Foreclose
                                                             A Mortgage

-v-


Lewis A. Savoy
142 Cooperstown Road
Dover Plains, NY 12522

Midland Funding LLC DBA in New York as Midland Funding of Delaware LLC
8875 Aero Drive, Suite 200
San Diego, CA 92123

The People of the State of New York
c/o Dutchess County District Attorney’s Office
236 Main Street
Poughkeepsie, NY 12601

Commissioner of Taxation and Finance
W A Harriman Campus
Albany, NY 12227

John Doe, Mary Roe, and XYZ Corporation
142 Cooperstown Road
Dover Plains, NY 12522
___________________________________________

                The United States of America, a Sovereign, by Pincus Law Group, PLLC,

Attorneys for the plaintiff, complains and alleges as follows:

       1.       This Court has jurisdiction under the provisions of Title 28, United States Code,

Section 1345.

       2.       On or about September 5, 2008 at the request of Defendant, Lewis A. Savoy,

(hereinafter “Defendant”), the Plaintiff, the United States of America, acting through the Rural
             Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 2 of 38



Housing Service or successor agency, United States Department of Agriculture, (hereinafter

“Plaintiff”), did lend to the Defendant, the sum of $250,500.00, which sum the Defendant did

undertake and promise to repay, with interest at 5.375% in specified monthly installments.

        3.      As evidence of the indebtedness, the Defendant did execute and deliver to the

Plaintiff a Promissory Note dated September 5, 2008, a true copy of which is attached as Exhibit

“A”.

        4.      In order to secure the payment of the indebtedness, the Defendant did execute,

acknowledge, and deliver to the Plaintiff, a real property mortgage dated September 5, 2008, a

true copy of which is attached as Exhibit “B”. The real property that is security for the mortgage

is commonly known as 142 Cooperstown Road, Dover Plains, NY 12522, located in Dutchess

County, New York and more particularly described as set forth in the legal description attached

to Exhibit “B”, and is also known as Parcel ID/Tax Account # 6961-00-628558.

        5.      The mortgage was duly recorded in the Dutchess County Clerk’s Office on or

about September 11, 2008 in Instrument No. 01 2008 9719.

        6.      Plaintiff is the owner and holder of the Promissory Note and Mortgage.

        7.      The Defendant has breached and violated the provisions of the Promissory Note

and Mortgage in that they did neglect and fail to pay the installments of principal and interest

when due, beginning with the January 5, 2018 payment, despite due demand therefore and by

failing to make payment of real property taxes when due, thus making it necessary for the

plaintiff to pay the same to protect its interest.

        8.      By reason of the defaults described herein, plaintiff has elected to declare the

entire sums secured by the mortgage to be due and payable.
             Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 3 of 38



       9.      There is now justly due and payable to the plaintiff, as of December 18, 2019, on

the Promissory Note and Mortgage the following sums:

                       Unpaid Principal                  $244,474.58

                       Unpaid Interest                   $26,748.98

                       Subsidy to Be Recaptured          $59,331.12

                       Escrow                            $0.00

                       Late Charges                      $396.25

                       Other Fees                        $10,476.98

                       TOTAL:                            $341,427.91

, together with interest at the rate of 5.375% per annum on principal and all advances from

December 18, 2019.

       10.      Upon information and belief, plaintiff may be compelled to make additional

advances for payment of taxes, hazard insurance water and sewer charges, or other municipal

assessments maintenance, in order that it may protect and preserve security, but the nature and

amount thereof is unknown to plaintiff at this time. Nevertheless, plaintiff seeks recovery

thereof and therefore, together with interest thereon.

       11.     No other action or proceeding has been brought at law or otherwise for the

recovery of said sums secured by the Promissory Note and Mortgage, or any part thereof.

       12.     The Defendant, besides Lewis A. Savoy, named in the caption of the Complaint,

as set forth in Exhibits “C”, have or may claim to have some interest in or lien upon the

mortgaged premises or some part thereof, which interest or lien, if any accrued subsequently to

the lien of the United States mortgage and is subsequent thereto.
               Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 4 of 38



       13.       That the plaintiff has complied with the notice provisions of the New York State

RPAPL Section 1304. A copy of the required notice is attached hereto as Exhibit “D”.

       14.         Upon information and belief, the provisions of Banking Law Section 595-a,

and any rules and regulations promulgated thereunder, and Banking Law Sections 6-1 and 6-m

and RPAPL section 1302(1) are not applicable to the mortgage loan that is the subject of this

proceeding.

       15.      At the time this proceeding was commenced, the plaintiff has complied with the

provisions of New York State RPAPL Section 1306 regarding filing with the Superintendent of

the New York State Banking Department. A copy of the required filing is attached hereto as

Exhibit “E”.

       16.       The true names of the defendants John Doe, Mary Roe and XYZ Corporation are

unknown to the United States, those names being fictitious, but intending to designate tenants,

occupants or other persons, if any, having or claiming any estate or interest in possession upon

the premises or any portion thereof.

WHEREFORE, plaintiff demands judgment:

   (a) That the defendants, or either or any of them, subsequent to the filing of the Notice of

       Pendency of this action, and every person whose conveyance or encumbrance is

       subsequently recorded, be forever barred and foreclosed of all right, claim, lien and

       equity of redemption in the mortgaged premises;

   (b) That the premises may be decreed to be sold according to law;

   (c) That the amount due to the plaintiff on the promissory note and mortgage may be

       adjudged;

   (d) That the moneys arising from the sale may be brought into Court;
            Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 5 of 38



   (e) That the plaintiff may be paid the amount adjudged to be due to the plaintiff with interest

      thereon to the time of such payment, together with the costs and expenses of this action

      and the expenses of the sale, so far as the amount of such money properly applicable

      thereto will pay the same;

   (f) And that the plaintiff may have such other and further relief as may be just and equitable.

   Dated: Uniondale, New York, December 27, 2019
   /s/ Cynthia Malone
______________________
   Cynthia Malone, Esq.
   Pincus Law Group, PLLC
   425 RXR Plaza
   Uniondale, NY 11556
   (516) 699-8902 (phone)
   (516) 279-6990 (fax)
   cmalone@pincuslaw.com
Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 6 of 38




    EXHIBIT A




    EXHIBIT A
Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 7 of 38
Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 8 of 38
Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 9 of 38
Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 10 of 38




     EXHIBIT B




     EXHIBIT B
Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 11 of 38
Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 12 of 38
Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 13 of 38
Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 14 of 38
Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 15 of 38
Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 16 of 38
Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 17 of 38
Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 18 of 38
Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 19 of 38




     EXHIBIT C




     EXHIBIT C
                      Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 20 of 38




JUDGMENT AND LIEN INFORMATION

1.    Judgment filed by MIDLAND FUNDING LLC DBA IN NEW YORK AS MIDLAND FUNDING OF
      DELAWARE LLC and recorded on February 4, 2010 in the official property records of
      DUTCHESS County, NY in the amount of $2,040.02 against LEWIS SAVOY, JR. under the
      following record numbers: Case Number: 1020099548C (book) 3153 (page) 1884.

2.    Judgment filed by THE PEOPLE OF THE STATE OF NEW YORK and recorded on August 11,
      2011 in the official property records of DUTCHESS County, NY in the amount of $165.00
      against LEWIS A SAVOY, JR. under the following record numbers: Case Number:
      1020116145T .

3.    State/Local Tax in favor of COMMISSIONER OF TAXATION AND FINANCE against LEWIS A
      SAVOY in the amount of $913.96, plus costs, interest and additional taxes recorded on
      November 28, 2012 in (instrument) 1020129399T.
Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 21 of 38




    EXHIBIT D




    EXHIBIT D
                          Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 22 of 38




Rural Development
Business Center
                          September 27, 2019
Chief Financial Officer

                          Lewis A. Savoy
Office of the National
Financial and             142 Cooperstown Road
Accounting Operations     Dover Plains, NY 12522
Center



4300 Goodfellow
Boulevard                 Property Address: 142 Cooperstown Road, Dover Plains, NY 12522
St. Louis, MO 63120
                          Dear Lewis A. Savoy:


                                     “YOU MAY BE AT RISK OF FORECLOSURE. PLEASE
                                      READ THE FOLLOWING NOTICE CAREFULLY”

                          As of September 27, 2019, your home loan is 630 days and $338,063.88
                          dollars in default. Under New York State Law, we are required to send
                          you this notice to inform you that you are at risk of losing your home.

                           Attached to this notice is a list of government approved housing
                          counseling agencies in your area which provide free counseling. You
                          can also call the NYS Office of the Attorney General's Homeowner
                          Protection Program (HOPP) toll-free consumer hotline to be connected
                          to free housing counseling services in your area at
                                          , or visit their website at http://www.aghomehelp.com/.
                          A statewide listing by county is also available at
                          http://www.dfs.ny.gov/consumer/mortg nys np counseling agencies.htm.
                          Qualified free help is available; watch out for companies or people who
                          charge a fee for these services.

                          Housing counselors from New York-based agencies listed on the website
                          above are trained to help homeowners who are having problems making
                          their mortgage payments and can help you find the best option for your


                          USDA is an equal opportunity provider and employer.


                          If you wish to file a Civil Rights program complaint of discrimination, complete the USDA Program Discrimination Complaint Form (PDF), found online
                          at http://www.ascr.usda.gov/complaint_filing_cust.html, or at any USDA office, or call (866) 632‐9992 to request the form. You may also write a letter
                          containing all of the information requested in the form. Send your completed complaint form or letter to us by mail at U.S. Department of Agriculture,
                          Director, Office of Adjudication, 1400 Independence Avenue, S.W., Washington, D.C. 20250‐9410, by fax (202) 690‐7442 or email at
                          program.intake@usda.gov.
          Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 23 of 38
                                              2




situation. If you wish, you may also contact us directly at                   and ask
to discuss possible options.

While we cannot assure that a mutually agreeable resolution is possible, we
encourage you to take immediate steps to try to achieve a resolution. The longer
you wait, the fewer options you may have.

If you have not taken any actions to resolve this matter within 90 days from the
date this notice was mailed, we may commence legal action against you (or sooner
if you cease to live in the dwelling as your primary residence.)

If you need further information, please call the New York State Department of
Financial Services' toll-free helpline at (show number) or visit the Department's
website at (show web address).

IMPORTANT: You have the right to remain in your home until you receive a
court order telling you to leave the property. If a foreclosure action is filed against
you in court, you still have the right to remain in the home until a court orders you
to leave. You legally remain the owner of and are responsible for the property
until the property is sold by you or by order of the court at the conclusion of any
foreclosure proceedings. This notice is not an eviction notice, and a foreclosure
action has not yet been commenced against you.
Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 24 of 38
Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 25 of 38
Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 26 of 38
Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 27 of 38
Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 28 of 38
Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 29 of 38
Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 30 of 38
Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 31 of 38
Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 32 of 38
Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 33 of 38
Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 34 of 38
Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 35 of 38
Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 36 of 38
Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 37 of 38




     EXHIBIT E




     EXHIBIT E
               Case 7:19-cv-11853 Document 1 Filed 12/27/19 Page 38 of 38




                                     New York State Department of Financial Services
                                       One State Street Plaza, New York, NY 10004

                                                   Proof of Filing Statement
To Whom It May Concern:

Section 1306 of the Real Property Actions and Proceedings Law (RPAPL) requires lenders, assignees or mortgage loan servicers
servicing loans on 1-to-4 family residential properties in New York State to file certain information with the Superintendent of
the Department Financial Services within three days after the mailing of a 90-Day Pre-Foreclosure Notice.

The information below pertains to a filing submitted to the Department of Financial Services as required in Section 1306 of
RPAPL. The information is presented as filed by the lender, assignee or mortgage loan servicer.

Filer Information:
Name                        : USDA Rural Development
Address                     : 441 South Salina St., Suite 357
                              Syracuse NY 13202
Filing Information:
Tracking Number
Mailing Date Step 1         : 27-SEP-19 12.00.00.000 AM
Mailing Date Step 2         :
Judgment Date Step 3        :
Filing Date Step 1          : 27-SEP-19 11.31.42.000 AM
Filing Date Step 1 Orig     : 27-SEP-19 11.31.42.000 AM
Filing Date Step 2          :
Filing Date Step 3          :
Owner Occupd at Jdgmnt      :
Property Type               : 1 to 4 Family Home
Property Address            : 142 Cooperstown Road Dover Plains
                              NY 12522
County                      : Dutchess
Date of Original Loan       : 05-SEP-08 12.00.00.000 AM
Amt of Original Loan        :
Loan Number Step 1          :
Loan Number Step 2          :
Loan Reset Frequency        :
Loan Type                   : 1st Lien
Loan Details                : Fixed Rate
Loan Term                   : Other
Loan Modification           : No Modification
Days Delinquent             : Other
Borrower's Name             : Lewis Savoy
Address                     : 142 Cooperstown Road
                              Dover Plains 12522
Borrower's Phone No         :
Filing Status               : Step 1 Incomplete-Missing Mortgagee Info

Sincerely,

New York State Department of Financial Services
